Joint Filing Agreement In accordance with Rule 13d-1(k) under the Securities Exchange Act of 1934, as amended, the filers named below agree to the joint filing on behalf of each of them of a Statement on Schedule 13D, dated January 15, 2016 (including amendments thereto) with respect to the common stock of Brisset Beer International, Inc. This Joint Filing Agreement shall be filed as an Exhibit to such Statement. Dated:January 15, 2016 SANDBERG INTERNATIONAL LIMITED By: _/s/ Patrick Wong Patrick Wong, President /s/ Patrick Wong Patrick Wong
